      Dated: 9/17/2020
                 IN THE    UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                              COOKEVILLE DIVISION

IN RE:                                           )
                                                 )           Case No. 2:19-bk-00138
ANGELIA NICHOLE SHOCKLEY,                        )           Chapter 7
                                                 )           Judge Marian F. Harrison
         Debtor.                                 )

   AGREED ORDER AUTHORIZING ESCROW OF MORTGAGE LIEN PROCEEDS
    UPON SALE OF REAL PROPERTY PENDING RESOLUTION OF RELATED
                      ADVERSARY PROCEEDING

         THIS MATTER IS BEFORE THE COURT upon the Joint Motion for Entry of Agreed

Order Authorizing Escrow of Mortgage Lien Proceeds Upon Sale of Real Property Pending

Resolution of Related Adversary Proceeding (the “Motion”) filed by Jason Brubacher on behalf of

the bankruptcy estate of Debtor Angelia Nichole Shockley (“Mr. Brubacher”), pursuant to the

Order Granting Derivative Standing to Pursue Avoidance Actions entered on April 17, 2019

(Docket No. 25) (the “Derivative Standing Order”), and American Bank & Trust of the

Cumberlands (“ABT,” and collectively with Mr. Brubacher, the “Movants”). Any capitalized term

not specifically defined herein shall have the meaning ascribed to it in the Motion.

         Upon the agreement of the Movants and of the Chapter 7 Trustee (the “Trustee”), as

evidenced by the signatures of their respective counsel below, it is hereby ORDERED as follows:

         1.    The Motion is hereby GRANTED;

         2.    Upon any order of this Court approving the sale of the Property free and clear of

any liens, claims, or encumbrances, any sums otherwise due and payable to ABT pursuant to the

ABT Lien shall be distributed to the Trustee, along with such other sums constituting property of

the estate.




Case 2:19-bk-00138       Doc 88    Filed 09/18/20 Entered 09/18/20 10:27:36             Desc Main
                                   Document     Page 1 of 3
       3.      Upon receipt of the sale proceeds, the Trustee shall separately escrow a total of

$200,000.00 (the “Escrowed Funds”). The Escrowed Funds shall remain held in escrow and not

used for any purpose, absent further order of this Court, and the ABT Lien shall attach to the

Escrowed Funds, pending a final determination by this Court in the ABT Adversary Proceeding.

       4.      In the event this Court avoids the ABT Lien pursuant to Mr. Brubacher’s requested

relief in the ABT Adversary Proceeding, the ABT Lien shall no longer encumber any portion of

the Escrowed Funds, and the Escrowed Funds shall vest in the Debtor’s bankruptcy estate for

administration by the Trustee without further order of this Court required.

       5.      In the event the Court does not avoid the ABT Lien pursuant to Mr. Brubacher’s

requested relief in the ABT Adversary Proceeding, the ABT Lien shall remain affixed to the

Escrowed Funds.

       6.      Nothing in this Order shall prohibit or impair any party in interest from objecting

to any portion of ABT’s claim, or the secured portion thereof, or otherwise prejudice any other

rights currently provided to such parties in interest under the Bankruptcy Code.


       IT IS SO ORDERED.


            THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS
                    INDICATED AT THE TOP OF THE FIRST PAGE




                                                2


Case 2:19-bk-00138       Doc 88    Filed 09/18/20 Entered 09/18/20 10:27:36           Desc Main
                                   Document     Page 2 of 3
APPROVED FOR ENTRY:

/s/ Ned Hildebrand
Henry E. (“Ned”) Hildebrand, IV
DUNHAM HILDEBRAND, PLLC
2416 21st Avenue South, Suite 303
Nashville, TN 37212
615.933.5851
ned@dhnashville.com
Counsel for Jason Brubacher,
with derivative standing on behalf of the bankruptcy estate


/s/ Bret Chaness
Bret Chaness
RUBIN LUBLIN, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
770.246.3300
bchaness@rlselaw.com
Counsel for American Bank & Trust of the Cumberlands

/s/ Erica R. Johnson
Erica R. Johnson
ERICA R. JOHNSON, ATTORNEY AT LAW, PLLC
8161 Highway 100, Suite 184
Nashville, TN 37221
615.347.5869
erica@erjlaw.com
Chapter 7 Trustee


                                CERTIFICATE OF SERVICE

       I certify that on September 14, 2020, a true and correct copy of the foregoing has been
served electronically to the parties consenting to ECF service in this case.



                                                    /s/ Ned Hildebrand
                                                    Henry E. “Ned” Hildebrand, IV




                                                3
                                                                    This Order has been electronically
                                                                    signed. The Judge's signature and
                                                                    Court's seal appear at the top of the
                                                                    first page.
                                                                    United States Bankruptcy Court.

Case 2:19-bk-00138      Doc 88    Filed 09/18/20 Entered 09/18/20 10:27:36                 Desc Main
                                  Document     Page 3 of 3
